                Case 5:20-cr-00042-EJD Document 2 Filed 01/31/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHINHAYI COLEMAN CADET (CABN 194542)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5596
 7        FAX: (408) 535-5081
          Chinhayi.cadet@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. CR 12-00464 (EJD)
                                                     ) [FILED JUNE 13, 2012]
14           Plaintiff,                              )
                                                     )
15      v.                                           )
                                                     )
16   JAMES GOULD, JR.,                               )
                                                     )
17           Defendant.                              )
                                                     )
18

19   UNITED STATES OF AMERICA,                       )   NO. CR 20-00042 (BLF)
                                                     )   [FILED JANUARY 30, 2020]
20           Plaintiff,                              )
                                                     )   NOTICE OF RELATED CASE IN A CRIMINAL
21      v.                                           )   ACTION
                                                     )
22   JAMES GOULD, JR.,                               )
                                                     )
23           Defendant.                              )
                                                     )
24

25           The United States of America, pursuant to Local Criminal Rule 8-1, hereby notifies the Court
26 that the two above-captioned criminal cases are related. On April 10, 2014, Defendant James Gould, Jr.
27 pled guilty to Count Two of an Indictment in NDCA Case Number CR 12-00464 EJD charging him

28 with possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). On October 2, 2014,

     NOTICE OF RELATED CASES
30 CR 12-00464 (EJD) and CR 20-00042 (BLF)               1
               Case 5:20-cr-00042-EJD Document 2 Filed 01/31/20 Page 2 of 2




 1 the Court sentenced Gould to 36 months of imprisonment followed by 5 years of supervised release.

 2 Gould’s five-year term of supervised release commenced on November 30, 2016. On June 5, 2019,

 3 Gould reported to the Probation Office for a meeting with his Probation Officer. During that meeting,

 4 the Probation Officer conducted a random inspection of his Verizon Samsung cell phone by making a

 5 digital image of it. On June 20, 2019, the Probation Office reviewed the mirror image of his telephone,

 6 and discovered three child pornography images on it. On June 25, 2019, the Probation Officer filed a

 7 Form 12 supervised release violation based on Gould’s possession of the three child pornography

 8 images on his phone. The Form 12 supervised release violation petition is presently pending before the

 9 Honorable Edward J. Davila in NDCA Case Number CR 12-00464 EJD.
10          On June 26, 2019, based on the images of child pornography found on Gould’s cell phone, the

11 Probation Office conducted a search of his residence and found numerous electronic devices, including

12 Gould’s Shield Tablet. Further investigation revealed that Gould possessed 556 child pornography

13 images and 169 child pornography videos on his Shield Tablet. Based on the findings of the

14 investigation, on January 30, 2020, the government filed an Information charging Gould with possession

15 of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B). The Information was assigned NDCA

16 Case Number CR 20-00042 BLF. Based upon these facts, the cases are related within the meaning of

17 Local Rule 8-1(b)(1) because they involve the same defendant and the same events and occurrences.

18 Furthermore, the cases are related within the meaning of Local Rule 8-1(b)(2) because, if heard by

19 separate judges, the actions likely would involve substantial duplication of labor by the two judges.

20          Per the requirement of Local Criminal Rule 8-1(c)(4), government counsel states that assignment

21 of these cases to a single judge is likely to conserve judicial resources and promote an efficient

22 determination of each action.

23 DATED: January 31, 2020                                       Respectfully submitted,

24                                                               DAVID L. ANDERSON
                                                                 United States Attorney
25

26                                                                              /s/
                                                                 CHINHAYI COLEMAN CADET
27                                                               Assistant United States Attorney

28

     NOTICE OF RELATED CASES
30 CR 12-00464 (EJD) and CR 20-00042 (BLF)                2
